Case 5:20-cv-00539-GKS-PRL Document 13 Filed 02/23/21 Page 1 of 2 PageID 35




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

PAMALA MARIE OVERLIN,

       Plaintiff,

v.                                                          Case No: 5:20-cv-539-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                          ORDER

       This case is before the Court on the Commissioner’s unopposed motion to stay the

case for ninety days to produce the certified transcript of the record necessary for this case.

(Doc. 12). Due to the global COVID-19 crisis, the SSA has taken certain steps to maximize

social distancing, including suspending in-office services to the public and moving rapidly

toward a virtual work environment. The SSA’s Office of Appellate Operations (“OAO”) in

Falls Church, Virginia has been forced to redesign its business practices to allow for a mostly

virtual transcript preparation process. Despite these changes, the OAO faces a significant

backlog of work that has built up during the past months.

       Accordingly, the Commissioner’s unopposed motion to stay (Doc. 12) is GRANTED.

The Commissioner shall file an answer and the transcript of the record for this case within 90

days of this Order.

       DONE and ORDERED in Ocala, Florida on February 23, 2021.
Case 5:20-cv-00539-GKS-PRL Document 13 Filed 02/23/21 Page 2 of 2 PageID 36




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    -2-
